DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. Applicant argues, on page 10 fourth paragraph, that Chan does not use an adjustment process that is separate from the iterative reconstructions. The examiner respectfully disagrees. The specification, on page 7 lines 28-30 explains that “separate” means that the adjustment process is not the iterative reconstruction update process 20 of the iterative reconstruction. Moreover, the specification page 11 lines 8-12 the parameter is calculated in each iteration as an integrated part of the iterative reconstruction process.  Therefore, according to the broadest reasonable interpretation of the claim amendment in light of the specification, Chan uses an adjustment process that is separate from the iterative reconstruction since, on page 7386, the Kc update in step 1 is not the iterative reconstruction of the image in step 2.
Applicant argues, on page 10 sixth paragraph, that under the Examiner’s interpretation the K parameter in Chan is not used in the reconstruction. The examiner respectfully disagrees. As in the specification, where the parameter is adjusted using  equation (4) and then used in the iterative reconstruction of equation (3), similarly Chan adjusts the parameter K using equation (11) separate from the reconstruction of equation (15) but K is used in the reconstruction process. The only difference between 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732.  The examiner can normally be reached on Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SAID M ELNOUBI/Examiner, Art Unit 2644